DETAILED ACTION

	The supplemental amendment filed May 19, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 11, it is unclear how the “nozzle grooves” are different from the “nozzles” previously set forth in claim 1 from which claim 11 depends.  In the last two paragraphs of claim 1, the nozzles are defined as extending in a radial direction and each being hollowed to form an arc-shaped cross-section.  Are the “nozzle grooves”, as recited in claim 11, meant of the in addition to these “nozzles” in claim 1?

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
4. 	Claims 1, 3, and 9-11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US-7,510,226) in view of Tanae et al. (US-7,597,370).
 	The patent to Akiyama shows a non-contact transport device comprising a body (2) including a workpiece holding surface (4), a passage (7) formed inside the body (7), and a plurality of nozzles (10) formed at least in part by radial channels (7c) with grooves (9) that can be arc-shaped (see col. 5, lines 62-67).  The flanged deflector (3a) of Akiyama’s device in integrally formed with the body (2) rather than being separately attached as is now called for in claim 1.
 	The patent to Tanae et al. shows a deflector (21a) provided separately from body (11a) wherein a flange portion of the deflector is disposed within a hollow (15) of the body while a shaft portion (22) is fixed to the body.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separately form the flanged deflector and body of the Akiyama device, as taught by Tanae et al., so that the deflector could be conveniently removed for repair or replacement.
 	Regarding claim 3, the opening of each of Akiyama’s nozzles (10) is contiguous with an inner wall (3c) of the hollow (3).	
	Regarding claim 9, ports (6) are formed on side surfaces of the body.
 	In regard to claim 11, the Tanae et al. device shows the surface (16a) of its hollow (15) as being flat at least where it opposes the nozzle (21) above flange portion (21a) as best depicted in Figure 2.

5. 	Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Tanae et al. as applied to claims 1, 3, and 9-11 above, and further in view of Japanese patent JP 2004-119784.
	The Akiyama transport device does not show stopper tools on the work holding surface of its body as called for in claim 4 of the instant application.
	However, Japanese patent JP 2004-119784 shows a transport device having a plurality of stopper tools disposed around the periphery thereof (see Figs. 2, 5, and 6).  Each stopper tool is made up of a pad member (22) and a pin member (23) inserted into the pad member to fix it in place relative to the body (21).
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of pad members along the workpiece holding surface of the modified Akiyama transport device, similar to that shown in the Japanese (‘784) patent, in order to create a cushioned engagement with a gripped workpiece.
In regard to claim 6, portions of the device can be made from quartz glass, aluminum, ceramic, or synthetic resin (see col. 4, lines 9-12 of the Akiyama specification).

6. 	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Tanae et al. as applied to claims 1, 3, and 9-11 above, and further in view of Iwasaka et al. (US-2019/0027393).
 	The Akiyama patent does not disclose an attachment member as is called for in claims 7 and 8 of the instant application.
 	The publication to Iwasaka et al. shows a transport device comprising an attachment member (2) releasably coupled to the body of the transport device as best shown in Figure 3.  The attachment member includes an annular holder (22) and a series of apertures (2122).
 	It would have been obvious to a person having ordinary skill in the art to provide an attachment member similar to that shown in Figure 2 of the Iwasaka et al. publication on the modified Akiyama device in order to better accommodate certain sized substrates to be transported.

Allowable Subject Matter
7. 	Claim 5 is allowed.
8. 	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 3, 4, and 6-11 have been considered but are moot because the new ground of rejection relies on the Tanae et al. patent (US-7,597,370) which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Tanae patent (US-7,452,016) shows a deflector removably coupled to the body of a non-contact carrying device.

10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/1/2022